 12DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAmerican Lung Association of Nassau-Suffolk, Inc.,Employer-PetitionerandDistrict Council 1707AFSCME Union.Case AO-270August 7, 1989ADVISORYOPINIONBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT,HIGGINS,AND DEVANEYPursuant to Sections 102.98(a) and 102.99 of theNationalLaborRelations Board Rules and Regula-tions,on June 15 and 28, 1989,the American LungAssociationof Nassau-Suffolk,Inc. (the Petitioner)filed a petition and a supportingbrief, respectively,requesting an advisory opinion whether the Boardwould assert jurisdictionover it.In pertinent part,the petitionand supportingbrief allegeas follows:1.A representation proceeding,Case No. SE-57188,iscurrently pending beforethe New YorkState LaborRelations Board(SLRB) in which Dis-trict Council 1707 AFSCME (the Union)is seekingto representcertain ofthe Petitioner's employees.In addition,there are at least two unfair labor prac-tice charges involving the same partiescurrentlypending'before theBoard.These charges, Cases29-CA-14059 and 29-CA-14134,allege that thePetitioner has committedvarious violations of Sec-tion 8(a)(3) and(4) of the National LaborRelationsAct.TheBoard'sRegional Director has not yetdecidedwhetherto issue a complaint on thesecharges.2.ThePetitioner,an affiliateof the state and na-tionalAmerican LungAssociations,isa nonprofit501(c)(3)corporation,known colloquially as the"ChristmasSeal people,"which solicits funds, pro-vides services,and sponsors programs in Nassauand Suffolk counties,New York, for the purpose ofpreventing and controlling lung disease.3.During the fiscal year ending June 30, 1988,the Petitioner receivedrevenue from all sources inthe amountof $966,022. Of thissum, $837,393 wasreceived from the public throughindividual andlocal corporate contributions, grants,memorials,bequests and gifts,and special events.The balanceof $128,629 was received from investment income,service fees,rental income,andmiscellaneousincome.During the same fiscalperiod, the Petition-er'sexpenses,beforedepreciation,totaled$1,019,954.Of this sum,$525,975 wasspent on sala-ries, professional fees,payroll taxes,and employeebenefits;$125,662 forprinting and publications;$107,576 forbuilding-occupancyexpenses such asmortgage servicing,electricity,officemaintenance,heating oil, rubbish removal,and security services;$91,624 forpostage and shipping;$62,204 for re-gional fund raising;and $179,222 for remissions tothe affiliate state and national organizations, bothof which are located within the State. Virtually allthe foregoing amounts of revenue and expenses(except for the remissions to the affiliate state andnational organizations)were derivedor spent inNassau and Suffolk counties.Although about $7500was paid to a local vendor for heating oil-whichoilwas "probably" imported from outside theState-no funds were expended directly outside theState.On July 6,1989,the Board'sRegional Directorfor Region 29 filed a Motion to Intervene in the in-stantadvisory opinion proceeding in order topresent certain additional relevant information thatwas securedduring theRegion's investigation inthe aforementioned pending Section 8(a)(3) and (4)unfair labor practice cases."The Regional Directorasserts that several of the witnesses for the Charg-ing Party-Union in those cases have submitted affi-davits indicating that the Petitioner, contrary to itsallegation above,expendedover $52,300 in fundsdirectly outside the State during the past fiscal yearfor such items as books,tapes,videos, brochures,and other supplies.Having duly considered the matter,we herebygrant the Regional Director'smotion to interveneand deny the Petitioner's request for an advisoryopinion.The Board has a longstandingpolicy,based on sound principles of administrative efficien-cy and economy,that a petition for an advisoryopinion will not be entertained where,as here, astatutory unfair labor practice proceeding is pend-ing and there is no indication that a more expedi-tiousjurisdictionaldeterminationisurgentlyneeded.2We find it particularly appropriate toapply this policy to the instant petition.First, as in-dicated above,there appears to be a material factu-al issue regarding whether or to what extent thePetitioneris involvedin interstate commerce andwhether it would therefore satisfy the Board's stat-utory jurisdictional standard.Such issues could ob-viously best be resolved at a full unfair labor prac-ticehearingwhere all interested parties wouldhave the opportunity to introduce evidence and toexamine and cross-examine witnesses.3 Second, theBoard has historically exercised jurisdiction incases alleging violations of Section 8(a)(4) irrespec-tive of whether the respondent employer in thosecaseswould have satisfied the Board's discretion-'The RegionalDirector'smotion indicates that there are actually threeunfair labor practice cases pending:Cases 29-CA-14059, 29-CA-14134,and 29-CA-14142.a See,e.g,RrvRealty,267 NLRB325 (1983)a CfMeat Cutters Local 576 (Market Basket Food),230 NLRB 992(1977) (dismissing union's petition for an advisory opinion where the em-ployer disputed alleged commerce data)296 NLRB No. 3 AMERICAN LUNG ASSN.ary jurisdictional standards.4Thus,even if wewere to find in the instant advisory opinion pro-ceeding that the Petitioner did not meet our discre-tionary jurisdictional standards,given that at leastone of the pending unfair labor practice casesbefore the Board contains 8(a)(4) allegations, we* See, e.g.,Nutmeg Coal Co.,224 NLRB 1098 (1976)13might nevertheless ultimately decide to exercise ju-risdiction over the Petitioner in those cases. Toissue an advisory opinion on the jurisdictional issuenow without reference to those cases might there-fore simply sow confusion.Accordingly,it is ordered that, for the reasonsset forth above, the petition for an advisory opin-ion is dismissed.